Order unanimously affirmed with *848costs. Memorandum: "Questions of maintenance are addressed to the sound discretion of the trial court (see, Domestic Relations Law § 236 [B] [6]; Majauskas v Majauskas, 61 NY2d 481, 494; Pacifico v Pacifico, 101 AD2d 709, 710)” (Torgersen v Torgersen, 188 AD2d 1023, 1024, lv denied 81 NY2d 709). We reject the contention of defendant that Supreme Court abused its discretion in determining that he is not entitled to maintenance. The record supports the court’s determination that defendant, despite his sporadic employment during the last several years of the marriage, has sufficient property and employment skills to provide for his reasonable needs (see, Domestic Relations Law § 236 [B] [6] [a]). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Maintenance.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.